Citation Nr: 1109888	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-33 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for back and left leg injuries, claimed as due to VA's prescription of incorrect eyeglasses.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Houston, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In November 2008, the Veteran's representative noted that the May 2008 statement of the case (SOC) had been sent to the Veteran's former mailing address even though the Veteran had advised VA of a change of address in March 2008.  The representative requested that the SOC be re-mailed to the Veteran at his current/ correct mailing address, and enclosed a VA Form 9, substantive appeal, to continue the Veteran's appeal.  The substantive appeal indicated that the Veteran wanted a hearing before a member of the Board at his local VA office.  

In a February 2009 letter, addressed to the Veteran at his new address, the RO enclosed a copy of his SOC for review, and advised him that his substantive appeal had been received and accepted.  The Veteran was then scheduled for a Travel Board hearing on May 7, 2009; he failed to appear.  A review of the Travel Board hearing notices mailed on March 23, 2009, April 10, 2009, and April 23, 2009, found that they were all addressed to his former mailing address.  As it was unclear from the record whether the Veteran had ever received notice of his scheduled Travel Board hearing, in January 2011, the Board requested clarification from the Veteran as to whether he still wanted to attend a hearing before the Board.  In a letter received in February 2011, the Veteran indicated he would like a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  As such, the case must be remanded to ensure that one is scheduled.

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the Veteran to be scheduled for a Travel Board hearing at his local RO.  Notice of such hearing should be mailed to him at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

